  

EXHIBIT 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment (the “Amendment”) to the Employment Agreement (the
“Agreement”), dated as of November 12, 2008, by and between Interleukin
Genetics, Inc., a Delaware corporation (“Employer”), and Kenneth S. Kornman, an
individual (“Employee”), is made effective as of March 31, 2012. Capitalized
terms used herein and not otherwise defined have the meaning set forth in the
Agreement.

 

WHEREAS, Employer and Employee desire to amend the Agreement to extend the Term
through November 30, 2012.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment of Section 1 of the Agreement. Section 1 of the Agreement is hereby
amended by deleting “for a period of three (3) years thereafter” and inserting
“through November 30, 2012.”

 

2. Miscellaneous.

 

(i) Except as contemplated by this Amendment, all of the terms and conditions of
the Agreement shall remain in full force and effect.

 

(ii) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers effective as of the date first
above written

 

 

 

  INTERLEUKIN GENETICS, INC.         By: /s/ Lewis H. Bender   Name: Lewis H.
Bender   Title: Chief Executive Officer               EMPLOYEE         By: /s/
Kenneth S. Kornman   Name: Kenneth S. Kornman, D.D.S., Ph.D.

 



2

 



